The opinion of the court was delivered
by Lowrie, J.
This issue is upon the will of Allen Youndt, made in 1850. It is1 alleged to have been revoked by a -subsequent will made in 1859. .There is full proof that this latter will was duly executed and contained an express revocation of the former one; but the latter will cannot be found, and it was alleged it was destroyed' — not by the testator, but by a principal devisee in the former will, with assistance of the testator’s housekeeper, about the time of his death. This, therefore, became the principal fact in dispute before the jury. Thus it became necessary to show that the testator himself did not destroy the will of 1859, and for this purpose his conduct and declarations concerning it, up to near the day of his death, *141were very direct evidence in establishing the negative. And the positive allegations of who did destroy it were very properly made out by the evidence of the acts and declarations of the parties charged with the deed. Each of these lines of proof was important in strengthening the other, and both together seem necessary to constitute full proof that the second will had not been revoked. What became of the second will has become the principal question of the cause, and it is because the declarations objected to help us to answer this question, that they are proper evidence. Mrs. Eliza Youndt is not a party to this dispute, neither is her husband, and we do not see that either of these has any interest in showing that the will of 1850 was revoked.
For these reasons, it seems to me that none of the assignments of error are sustained.
Judgment affirmed.
Woodward, J., dissented.